



Exhibit 10.4
27 April 2016


Perrigo Company Plc (Perrigo Topco)
Treasury Building, Lower Grand Canal Street
Dublin 2
Ireland


Re : Lock-up agreement relating to the Perrigo Shares
Ladies and Gentlemen,
The undersigned refers to the “Lock-up agreement relating to the Perrigo Shares
dated March 30, 2015” (the Original Lock Up Agreement).
Pursuant to the share purchase agreement dated November 6, 2014 between Perrigo
Topco (which agreement has been assigned afterwards to Perrigo Ireland 2 Ltd),
and Alychlo NV and Holdco I BE NV (the Sellers), as amended from time to time
(the SPA), Perrigo Topco issued 5,397,711 Perrigo Shares (the Consideration
Perrigo Shares) on Completion to Alychlo NV in consideration for the sale by
Alychlo NV to Perrigo Topco of 172,778,708 shares in Omega Pharma Invest NV.
Immediately after the acquisition of these 172,778,708 shares in Omega Pharma
Invest NV, Perrigo TopCo transferred such shares to Perrigo Ireland 1 Ltd. which
immediately thereafter transferred such shares to Perrigo Ireland 2 Ltd.
The SPA provided for the delivery of certificates representing 1,081,742 shares
out of the Consideration Perrigo Shares to an escrow agent, which certificates
are to be held subject to and in accordance with a share escrow agreement
entered into on the date of the Original Lock Up Agreement by and among Alychlo
NV, Perrigo Topco and the escrow agent (the Stock Escrow Agreement).
Capitalised terms used herein and not otherwise defined shall have the meaning
set forth in the SPA.
The undersigned represents and warrants to Perrigo Topco that (i) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) it has the requisite legal capacity to
execute and deliver this agreement and to perform its obligations hereunder;
(iii) this agreement has been duly executed and delivered by the undersigned and
upon its execution and delivery by all parties hereto, will constitute the valid
and legally binding obligations of the undersigned, enforceable in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors rights generally, and the availability of injunctive
relief and other equitable remedies; and (iv) no other action is required on the
part of the undersigned in connection with the execution, delivery or
performance of this agreement.
1.    Amendment
The undersigned requests the agreement of Perrigo Topco of the following
amendment to the Original Lock Up Agreement. Effective as of the date hereof
clause 1 - Lock-Up of the Original Lock Up Agreement shall be replaced as
follows :
“1.    Lock-Up. In consideration of the foregoing, the undersigned hereby agrees
that, without the prior written consent of Perrigo Topco, the undersigned will
not, and will cause its Affiliates not to, (a) directly or indirectly, sell,
offer,





--------------------------------------------------------------------------------






contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act or otherwise dispose of any
Consideration Perrigo Shares or other securities issued or issuable with respect
to the Consideration Perrigo Shares by way of a stock dividend, stock split,
reorganization, recapitalization or merger (the Perrigo Company Securities) or
any legal or beneficial ownership interest therein, (b) publicly announce an
intention to do any of the foregoing, or (c) enter into any swap or other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Perrigo Company
Securities owned either of record or beneficially (as defined in Rule 13-d under
the Exchange Act) by the undersigned, whether any such swap or transaction is to
be settled by delivery of Perrigo Company Securities or other securities, in
cash or otherwise (each of (a), (b) and (c), individually or collectively, is
referred to herein as a Disposition), for a period commencing on the Completion
Date and ending on 31 December 2017 (such restrictions on Dispositions
collectively, the Lock-up); provided that this agreement shall not prevent the
undersigned from making any transfers to Affiliates, it being understood that
any Disposition by the undersigned or its Affiliates shall be aggregated for
purposes of any volume restrictions hereunder, and if any such Affiliate ceases
to be an Affiliate of the undersigned during the period of the Lock-up, any
Perrigo Company Securities it holds that remain subject to the Lock-up shall be
transferred back to the undersigned and remain subject to the terms of this
agreement; provided, further that (a) on 30 September 2016, 25% of the Perrigo
Company Securities acquired by the undersigned at the Completion Date shall be
released from the Lock-up, (b) on 31 December 2016, a further 25% of the Perrigo
Company Securities acquired by the undersigned at the Completion Date shall be
released from the Lock-up, (c) on 31 March 2017, a further 25% of the Perrigo
Company Securities acquired by the undersigned at the Completion Date shall be
released from the Lock-up and (d) on 31 December 2017 the remainder of the
Perrigo Company Securities then held by the undersigned shall be released from
the Lock-up. Notwithstanding anything in this agreement to the contrary, the
Perrigo Company Securities acquired by the undersigned at the Completion Date
shall be immediately released, and the Lock-up shall not apply: (1) in the event
of a change of control of Perrigo Topco, (2) to the extent necessary to allow
pro rata participation in any Perrigo Topco share repurchase or self tender, or
(3) in the event any person makes a tender offer for Perrigo Topco that is
recommended by Perrigo Topco’s board of directors. As used in this Section 1,
“change of control” as to Perrigo Topco means the occurrence of any of the
following: (1) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act), other
than Perrigo Topco or one of its subsidiaries, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of Perrigo Topco’s voting stock or other voting
stock into which Perrigo Topco’s voting stock is reclassified, consolidated,
exchanged or changed, measured by voting power rather than number of shares; (2)
the direct or indirect sale, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of Perrigo Topco’s assets and the
assets of Perrigo Topco’s subsidiaries, taken as a whole, to one or more
“persons” (as that term is used in Section 13(d)(3) of the Exchange Act), other
than Perrigo Topco or one of its subsidiaries; or (3) the first day on which a
majority of the members of Perrigo Topco’s board of directors who were in office
on March, 30 2015 or who are recommended for election after such date by a
majority of the board of directors then in office are no longer continuing as
directors. Nothing in this agreement is intended to prohibit the Stock Escrow
Agreement or any actions contemplated thereunder.”







--------------------------------------------------------------------------------






2.    Other provisions not affected
All other provisions of the Original Lock Up Agreement shall remain applicable
and in full force and effect.
3.    Governing Law
This letter agreement shall be construed and interpreted and the rights of the
parties determined in accordance with the law of the State of New York. The
undersigned hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of New York and the United
States of America located in the County of New York for any action or proceeding
arising out of or relating to this agreement (and agrees not to commence any
action or proceeding relating thereto except in such courts). The undersigned
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this agreement in the courts of
the State of New York or the United States of America located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.
This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives and assigns of the
undersigned.


ALYCHLO NV




/s/ Marc Coucke                
Name: Marc Coucke
Title: Chairman & Managing Director


ACKNOWLEDGED AND AGREED:


PERRIGO COMPANY PLC










/s/ John T. Hendrickson                
Name: John T. Hendrickson
Title: Chief Executive Officer
Date: 27 April 2016





